Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No. 17/339,047 filed on 06/04/2021 to 09/24/2021.
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 10 and 17.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 06/04/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/04/2021.  The information disclosed therein was considered.
Specification
4.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/514,840 should be updated; namely, it has matured into U.S. Patent No. 11,056,166.  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,056,166.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A method comprising: performing, at a current frequency, a media management operation at a memory sub-system; identifying an operating characteristic associated with the memory sub-system, wherein the operating characteristic reflects at least one of a write count, a bit error rate, or a read-retry trigger rate; determining whether the identified operating characteristic satisfies an operating characteristic criterion; and responsive to determining that the operating characteristic satisfies the characteristic criterion, performing the media management operation at a different frequency relative to the current frequency.  A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to perform operations comprising: performing, at a current frequency, a media management operation at a memory sub- system; identifying an operating characteristic associated with the memory sub-system, wherein the operating characteristic reflects at least one of a write count, a bit error rate, or a read-retry trigger rate; determining whether the identified operating characteristic satisfies an operating characteristic criterion; and responsive to determining that the operating characteristic satisfies the characteristic criterion, performing the media management operation at a different frequency relative to the current frequency.  A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: performing, at a current frequency, a media management operation at a memory sub-system; identifying an operating characteristic associated with the memory sub-system, wherein the operating characteristic reflects at least one of a write count, a bit error rate, or a read-retry trigger rate; determining whether the identified operating characteristic satisfies an operating characteristic criterion; and responsive to determining that the operating characteristic satisfies the characteristic criterion, performing the media management operation at a different frequency relative to the current frequency and functional corresponding to claim limitation recited the U.S. Patent No. 11,056,166 such as a method comprising: performing a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency; receiving a write count associated with the memory sub-system; determining, by a processing device, whether the write count associated with the memory sub-system satisfies a write count threshold; and in response to determining that the write count associated with the memory sub- system satisfies the write count threshold, performing the refresh operation at an increased frequency relative to the current frequency.  A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: performing a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency and associated with a change of threshold voltage distributions at the memory sub-system; receiving a write count associated with the memory sub-system; determining whether the write count associated with the memory sub-system satisfies a write count threshold; and in response to determining that the write count associated with the memory sub- system satisfies the write count threshold, performing the refresh operation at an increased frequency relative to the current frequency to change the threshold voltage distributions at the memory sub-system and A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: perform a refresh operation at a memory sub-system, the refresh operation being performed at a current frequency; receive an error condition associated with the memory sub-system, the error condition corresponding to at least one of a bit error rate or a read-retry trigger rate; determine whether the error condition associated with the memory sub-system satisfies an error condition threshold; and in response to determining that the error condition associated with the memory sub-system satisfies the error condition threshold, perform the refresh operation at a different frequency relative to the current frequency.
However, the current claimed invention discloses a system, a non-transitory computer readable medium and a method for determining (claims 1-20), while the U.S. Patent No. 11,056,166 discloses a method, a non-transitory computer readable medium and a system, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,056,166 can have the same result and purpose of applying frequent refresh operation is prevented to suppress degradation in performance of the memory sub-system as resources.  The reliability of the memory sub-system can be improved while the performance of the memory sub-system is not reduced with unnecessary refresh operations.
                                             Allowable Subject Matter
7.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US. 11,080,205) discloses a system detects a request for an access operation relating to an address of a component of a memory sub-system.
Rayaprolu et al (US. 10,761,727) discloses a region of a memory component is determined to include a type of memory.  A frequency to perform an operation on the region of the memory component is determined based on the type of memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824